 EAGLE-PICHER INDUSTRIES,INC.293Eagle-Picher Industries, Inc., Electronics Division,Precision ProductsDepartmentandLocal UnionNo. 812, UnitedRubber,Cork,Linoleum andPlasticWorkers of America, AFL-CIO. Cases17-CA-3079,3143,17-RC-5217,and17-RM-341May 10, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 29, 1968, Trial Examiner JosephineH. Klein issued her Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.She further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended thatsuch allegations be dismissed. In addition, the TrialExaminer found merit in certain objections to theelection in Cases 17-RC-5217 and 17-RM-341and recommended that the election be set aside.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Trial Examiner's Deci-sion and supporting briefs, the Charging Party filedexceptions to the Decision, and the Respondentfiled a brief in answer to the General Cunsel's andCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions,' andrecommendations 2 of the Trial Examiner with thefollowing modifications:We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) by initiating,during the election campaign, a series of "gripe"sessionsat which it solicited employees' complaintsand promised corrective action. The General Coun-sel has excepted to the Trial Examiner's failure tofind Respondent's conduct, in actually correctingthe conditions upon which such complaints werebased,as anunlawful granting of benefits at a timewhen this would have the natural tendency to inter-fere with the employees' organizational rights. Wefind merit in this contention and hold that makingthese changes in working conditions was addi-tionallyand independently violative of Section8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Eagle-Picher Indus-tries, Inc.,ElectronicsDivision, Precision Pro-ductsDepartment, Joplin, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS FURTHER ORDERED that the election con-ductedonNovember 23,1966,inCases17-RC-5217 and 17-RM-341, be, and it hereby is,setaside,and that Cases 17-RC-5217 and17-RM-341 be, and they hereby are, remanded tothe Regional Director for Region 17 for the pur-pose of conducting a new election at such time ashe deems that circumstances permit the free choiceof a bargaining representative.I In adopting the Trial Examiner's conclusion that Plant Manager RonaldCollett's speech to Respondent's employees in October 1966 did not inter-fere with the employees'freedomof choice, we do not rely on the Trial Ex-aminer's corollary conclusion that the speechwas "fully protected by Sec-tion 8(c) of the Act," since we do not regard that section as determinativeof questions involving election interference.Dal-Tex OpticalCompany,Inc., 137 NLRB 1782.YWe adopt the Trial Examiner's recommendation that the complaint bedismissed insofar as it alleges a refusal to bargain in violation of Section8(a)(5) because we do not find on this record that the Union represented amajority of the employees at the critical time. When the initial demand forrecognition was made,based on signed cards alone,the Union had a majori-ty of one(44 out of 87),and it obtained two additional cards before theelection.At least six of the card signers testified unequivocally that theywere told the only purpose of the signature on the card was to get an elec-tionWhile the Trial Examiner did not make credibility findings with re-gard to such testimony, we cannot find in these circumstances thatGeneral Counsel has sustained the burden of proving that the Union wasin fact the majority representative. Member Brown would find that theauthorization cards of these employees are valid and that they establishthe Union's majonty status on October 6, 1966, for the reasons set forthin his separatestatement inDan Howard Mfg Co.,158 NLRB 805,807, and would further find that the extent of Respondent's conduct inviolation of Section 8(a)(1) is sufficient to show its lack of good faith inrefusing to recognize the Union Accordingly, he would issue both an8(a)(1) and 8(a)(5) bargaining order.In agreeingwith the Board that the election conducted on November23, 1966, be set aside, Member Brown finds it unnecessary to rely on anyof Respondent's preelection conduct other than that herein found viola-tive of Section 8(a)(1).171 NLRB No. 44 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Direction of Second Election3 omitted frompublication. ]'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region17 within 7 daysafter the date of issuance of the Notice ofSecond Electionby theRegional Director The Regional Director shallmake the list available to all parties to the election.No extension of time tofile this list shall be granted by the Regional Director except in extraordina-ry circumstances Failure tocomplywith this requirement shall be groundsfor setting aside the election wheneverproperobjectionsare filed Excel-sior UnderwearInc , 156 NLRB 1236TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Trial Examiner:Pursuant tocharges filedby Local Union No. 812, UnitedRubber, Cork,Linoleum andPlasticWorkers ofAmerica, AFL-CIO (the Union), on November 25,1966 (as amended on March 2, 1967), and Febru-ary 9, 1967 (as amended on February 20, 1967),a consolidated complaint was issued against Eagle-Picher Industries,Inc., ElectronicsDivision,Preci-sionProductsDepartment(Respondent) on March27, 1967. On March 15, 1967, ahearingwasdirected on the Union's objections to the conductofanelectioninCases17-RC-5217 and17-RM-341. The cases were ordered consolidatedon March 23, 1967.Pursuant to due notice,' the consolidated caseswere heard at Joplin, Missouri, on June 15, 16, 19,and 20, 1967.2 All parties were afforded an oppor-tunity to be heard,to examineand cross-examinewitnesses,and to present documentary and otherevidence.The parties waived oralargument.Thorough and helpful briefs were filed by theGeneral Counsel and Respondent. Also, a helpfulmemorandumwas filed on behalf of the Union insupport of its objections to the conduct of the elec-tion.Upon the entire record' in the case, from obser-vation of the witnesses, and on consideration of thebriefs, the Trial Examiner makes the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSA. The complaint alleges, the answer admits,and the Examiner finds that Respondent is an Ohiocorporation engaged in manufacturing and mining.In thecourse of itsbusiness,at the plant involvedherein,which is located in Joplin,Missouri,Respondent annually sells goods valued in excess of$50,000 to customers located outside Missouri andannually purchases goods and services valued in ex-cessof $50,000 from points outside Missouri.Respondent is now, and at all times material hereinhas been, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of theAct.4B.The complaintalleges,the answer admits, andthe Examiner finds that the Unionis,and at alltimes material hereinhas been, a labororganizationwithin themeaningof Section 2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA. Issues and ChronologyInmajor part, this case presents the standardBernel Foamsyndrome,' i.e., the Union, claiming torepresent a majority of the employees in an ap-propriate unit, made a demand on Respondent forrecognition and bargaining; Respondent refused thedemand; a Board-conducted election was held,which the Union lost; the Union filed timely objec-tions to the conduct of the election and charges ofunfair labor practices against Respondent. Basi-cally,thecomplaintallegesthattheUnionrepresented amajorityand that Respondent'srefusal to recognizethe Union was motivated bybad faith, as demonstrated by its commission beforeand after the election of unfair labor practices in-terfering with the employees' right of free choiceguaranteed by Section 7 of the Act.The Union'scampaign to organize the plant here involved com-menced on July 18, 1966, when union representa-tives distributed handbills at the plant gate.'The or-ganizing campaign continued, with frequent hand-billings,meetings of union and AFL-CIO represen-tativeswith employees, and visits by union or-ganizersto employees at their homes. On October6, the Union made a formal written demand forrecognition. It offered a cardcheck by a disin-terestedthirdparty.The next day, Clinton D.Wood, director of industrial relations, on behalf of"Eagle-PicherIndustries,Inc.,"rejectedtheUnion's demand, saying:We do not believe that your organization, orany labor organization, represents an un-coerced majority of the employees in any unitapropriate for collective bargaining in ourPrecision Products Plant, Joplin, Missouri.'Respondentwaivedits rightto 13 daysfor answering the amendedcomplaint, which was issued on June 6, 19674TheExaminer regrets the unfortunatebut unavoidable delay in the is-suanceof this decisionThe parties have filed ajoint motion for correction of the transcriptThat motionis herebygranted In addition,simultaneously herewith, theExaminer is issuingan orderfurther correcting the record.4National LaborRelationsAct, as amended, 29 U S.C§ 151, et seqBernet Foam Products Co,146 NLRB 1277"Unless otherwise indicated,all dates arein 1966.Organizingactivity commencedat Respondent'sCouples plant, also inJoplin,on June8 and was extendedto thechemical& metalsplantat near-by Galena, Kansas, andthe Joplin chemical&metals(Red Lead) plant, aswell asthe precisionproducts plant The Rubber Workers' Union won elec-tionsat Red Lead and Galena, on October 13, 1966, and January 11, 1967,respectively, and hasbeencertified at those plants It wonan election at theCouplesplanton January 11, 1967, but,at the time of the present hearing,Respondent's objections to that election were pendingThe Rubber Workers Union had previously conducted an abortiveorganizing campaign at theCouples plant in 1965. EAGLE-PICHER INDUSTRIES, INC.We believe that the available procedures underthe law should be utilized to determine anyquestion of representation and, therefore, weare filing a petition for an election with the Na-tional Labor Relations Board.On October 7 the Union filed a representationpetition.Respondent filed a petition on October 10.On November 3, the parties stipulated for an elec-tion,to be held on November 23.Both the Union and Respondent conducted veryactive campaigns from the beginning of the Union'sorganizational activity in July until the day beforethe election.The vote in the November 23 electionwas 59 to 26 against the Union,with I ballot chal-lenged.On November 25 the Union filed a refusal-to-bargain charge(17-CA-3079)8and then filedobjections to the conduct of the election. TheUnion's second charge, filed on February 9, 1967(amended on February20, 1967),alleged that atall times since October 6,both before and after theelection,Respondent had attempted to destroy theUnion's majority status by various acts of inter-ference with employees'rights.Itfurther allegeddiscriminatory demotion of employee John R. Perry(Case 17-CA-3143).B. Alleged Violations of Section 8(a)(1)1.Preelectiona.Threats, interference, and interrogation(1) Employee Jerry Wilkinson testified that onAugust 6 he was called to Plant Manager RonaldCollett's office. Collett said that it had come to hisattention thatWilkinson had been"soliciting forthe union on company time." Wilkinson replied: "Iwouldn't put it exactly that way. . . . Some of theboys have been asking me how I felt about it and Itold them how I felt and what I believe." Withoutfurther investigatingWilkinson'sactual conduct,Collett thensaid:"Well, you know if you do thisagain,Jerry, you know what kind of action I willhave to take."Wilkinson'stestimonywasuncontradicted,Respondent's position being simply that "thiswas a direction to Wilkinson against solicita-tion on working time,and as suchwould be areasonable exerciseof lawful managerial action."But there was no evidence that Wilkinson had doneany more than talk to employees and answer theirquestions.Respondent does not suggest that Wil-kinson had interfered with or retarded production.Nor was there any evidence that Respndent had'This charge also alleged that Respondent formed and supported a labororganization,apparently in violation of Section 8(a)(2) That allegationwas never included in a complaint.Itwas alleged in the Union's objectionsto the election,but no evidence in support thereof was adduced at the hear-ing.9Camp's testimony might possibly have established a violation of Section8(a)(1) in creating the impressionof surveillance. Cf.Plasticoid Co.,168NLRB 135, fn.3.But the Examiner believesno such finding could bemade here because at the hearingthe General Counsel expressly stated295previouslyannounced any rules prohibiting orrestricting conversation during working time. OnWilkinson'suncontroverted testimony, the Ex-aminer finds that Collett unlawfully threatened Wil-kinson with reprisals for talking in favor of theUnion to fellow employees. SeeState Chemical Co.,166NLRB 455;DanielConstructionCo., 145NLRB 1397, 1399, enfd. 341 F.2d 805 (C.A. 4),cert. denied, 382 U.S. 831.(2) EmployeeLucilleCamp testified thatForiste Shaefer, a union organizer, had taken her todinner on Friday, November 11, to talk to herabout the Union. According to Camp, at work onthe following Monday, Collett told her that he knewshe had been out with a union organizer and "thathe didn't think that [she] should have done it." Shestated that that was all he said about going out witha union organizer. In answer to leading questionson cross-examination, she testified that Collett hadsaid that she should hear both sides "Because theCompany had more to offer, and [she] would nothave to pay those dues." Collett, on the other hand,testified that Camp had told him that a union or-ganizer had invited her out and she wanted to knowif it was legal for him to do so. Collett said he didnot know, but would find out. He checked withcounsel and then informed Camp that it was not il-legal for the union organizer to take her out andpay for her babysitter.The Trial Examiner credits Collett's testimony.This credibility resolution is based on the demeanorof the witnesses. In any event, Camp's testimonywould not establish a threat of reprisals, as allegedin the complaint.9 The Trial Examiner will thusrecommend dismissal of the complaint insofar as italleges a threat of reprisals by Collett on or aboutNovember 16.(3) Employee John Perry testified that about amonth before the election he was engagedin a longconversation with employee Jerry Sweet, Super-visor Lawrence Richardson, and Foreman RobertPeck.Both Perry and Sweet were then crewchiefs.'" The immediate occasion for the conversa-tion was Perry's resentment of a rumor being circu-lated that he had told the men in his crew not towear "Vote No" hats which had briefly put in anappearance at the plant on or about October 23.Perry apparently believed that Sweet was responsi-ble for the rumor. After the conversation had beengoingon for about an hour, Collett joined thegroup. According to Perry during the ensuing por-tion of the conversation statements were made forand against the Union, but Perry could give nodetails.He stated that Colett said that "the personthat the Camp incident fell under the allegation in the complaint thatRespondent"Threatened employees with reprisalsand lossof benefitsand employment on account of their activities on behalf of the Union."The following colloquy ensued: "Mr. SWIGERT' You are not tryingto establish surveillance? MR. WALSH No,sir. I am going to introduceevidence now that Mr Collett threatened her about this MR. SWIGERT.All right" Cf.Admiral Semines Hotel,154 NLRB 338, 340."'The parties agreed that crew chiefs are not supervisory employees 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthat rode the fence stood the better chance of beingfired than the person that came out and voiced hisopinion one way or another." Collett's version ofhis remarks at the time was that he was asked hisopinion of "fence-sitters" and replied that he"thought more of a man who would stand up forwhat he believed, there is nothing to hide behind, ifyou are for the Union, be for it, if you are against it,be against it, who are you afraid of." Richardsonand Peck both testified but were not questionedabout this incident. Sweet did not testify.Perry's version seems highly unlikely. Collett wasoutspokenly antiunion and anxious to have theUnion lose the election. Under these circum-stances, it is most improbable that he would suggestthat an employee who remainedsilentwould bemore vulnerable to discharge than one whopropagandized on behalf of the Union. The TrialExaminer credits Collett and finds that the GeneralCounsel has failed to establish the allegation in thecomplaint that Collett "Threatened employees withreprisals and loss of benefits and employment onaccount of their activities on behalf of the Union"by reason of the conversation with Perry aroundOctober 23.Perrywas questioned further concerning thislengthy meetingof October 23 as follows:Q. Did [Collett] say anything to you aboutusing your influence:A. Yes, sir.Q.What did he say?A. He told me that I ought to use my in-fluence, the men respected me, I ought to talkagainst this union, get it talked up.Collett denied this testimony, maintaining that hesaid only that employees should speak up for theirpositions.Perry further testified as follows:Q. (By Mr. Walsh) Was there any other oc-casions where Mr. Collett had said somethingto you about your influence with the men?A. There is occasions we passed going downthe hall or passed going through my work areahe said use my influence, speak to the men, tellthem about it.Q. Tell them what?A. Talk up against the union.Collett did not specifically deny this testimony.The Board has repeatedly held that the solicita-tion of employees to engage in antiunion activity isviolative of Section 8(a)(1). (See, e.g., S.& H.Grossinger's Inc.,156 NLRB 233, 245-246, enfd. inpart, 372 F.2d 26 (C.A. 2);Texas Electric Coopera-tives,Inc.,160NLRB 440.) While Perry'stestimony establishes violations, it is appropriate toobserve that the circumstances here present tend tominimize any coercive effect of Collett's state-ments. First, Perry's testimony itself indicates thatPerry's testimony was:Q. Did Mr. Collett say anything about DeweyDaugherty?A. Yes.Q.What did he say?Collett's remarks were casual, not spoken in themanner of commands or accompanied by threats.In speeches to assembled employees, Collett openlyencouraged and urged antiunion employees tovocal expression of their views. So far as appears,Perry had done nothing to disclose his prounionsympathyuntilNovember 22, the day before theelection. Indeed, he had not signed a union carduntilOctober 21, just 2 days before the "Vote No"hat incident. His outrage at the rumor that he hadtold the men in his crew not to wear "Vote No"hats would tend to show, at the least, that Perry wasdetermined not to be identified as a unionproponent. Thus, it may well be that Collett be-lieved Perry wasantiunion. If so, Collett's remarksto Perry would be essentially casual repetitions ofhis permissible statements encouraging antiunionemployees in general to speak out.Perry also testified that about a month before theelection (but after the 'lengthy conference referredto above) Collett, seeing a handbill announcing aunion meeting devoted to skilled trades, "told [Per-ry] to advise [hisJ men not to go." Asked what Col-lett had said, Perry replied: "Advised me to tell mymen it would be a waste of time to go." Colletttestified that he had seen many copies of the unionhandbill around the plant, but he denied havingspoken to Perry about it. The Examiner credits Per-ry's testimony. However, as related by Perry, Col-lett'sstatementwas purely "advisory." As theGeneral Counsel concedes in his brief, "Collett wascertainly free to express his opinion as to the effica-cy of sucha meeting." The TrialExaminer findsthat Collett's statement did not exceed the boundsof permissible expression of opinion and was non-coercive.Perry also testified that Collett once asked himabout the position of Dewey Daugherty, a crewchief on the night shift, concerning the Union.Perry gave no details as to the occasion for or thecircumstances surrounding the inquiry except forthe fact that Collett brought up the subject.tt Col-lett denied having made any such inquiry. The TrialExaminercreditsPerry'stestimony.Collettcustomarily spends a substantial part of his workingtime among the employees in the production areaand talks with them a great deal. He could easilyforget such an inquiry if, as appears to be the fact,itwas entirely casual.In the absence of any supporting detail, and inview of the fact that this is the only instance of al-leged interrogation in the course of an extendedand active organizing and election campaign, theTrialExaminer concludes that Perry's testimonydoes not warrant a finding of coercive interrogation.In summary, the Trial Examiner finds that Perry'stestimony establishes that Respondent violated Sec-tion 8(a)(1) by Collett's solicitations of Perry to in-A.On one occasionhe asked meifDeweyhad expressed himself,how he felt about the union.Q.What did you say?A. I toldhim he hadn't. EAGLE-PICHER INDUSTRIES,INC.297fluence the men in his crew against the Union. Per-ry's testimony, however, fails to establish the allega-tions that Respondent made threats of reprisal forunion activity and unlawfully interrogated an em-ployee concerning the union sympathies of anotheremployee.(4) The General Counsel also contends that acaptive-audience speech delivered the day beforethe election by Spencer Shore, Respondent's pres-ident, contained threats. In that speech, Shorespoke ofstrikeswhich the Company had ex-perienced in Henrietta, Oklahoma, and at its OhioRubber Company plant. He said that the Henriettastrike "put that town on the bum"; the employees"suffered, they lost their automobile, they went outand got other jobs and they had to pay their expen-ses"; and the company lost customers, some ofwhom they could never regain. He then said that,after striking for 5-1/2 months, the Henrietta em-ployees "went back to work on exactly the condi-tions that we had offered them when [they] wentout." Shore then proceeded to describe the strikeat the Ohio Rubber Company plant: "It cost the lit-tle town of Willoughby a lot of money. It causeddissension within our people,fighting this againstthat and so on. At the end of three and one-halfmonths, they were back to work then exactly atconditions we had offered before the strike." Thespeech then continued:... And I'm not proud of that because youcan say that we are bull headed,but I want totellyou in a companyItry to be ... veryhonest and sincere,some of us[who] havethese responsibilities look upon ourselves asumpires.We have to decide between thesethree groups[stockholders,customers and em-ployees]that we are dependent upon what isfair and honest and square and that we call theguy out at first base and they see him safe,that's our error, but nobody in this company inmy opinion particularly in these sizes of plantsand withour type ofmanagement,needs any-one to intercede for them and I just hope, I justpray, that you will vote"no" in this electionand that you will have confidence in yourselvesand confidence in usthatwe can worktogether and that we can continue to haesteady employment ....Closelyanalyzed,this speech might be viewed asconveying the message that unionizationwould be afutile gesture. Since one does not "negotiate" withthe "umpire,"itmight seem that Shore was saying,in effect,that management would continue to de-cide what was "fair" on a "take-it-or-leave-it" ba-sis,and that even extended strikes, with resultanthardship to the employees and the community,would not budge it. However, while the matter isnot entirely free of doubt, the Trial Examiner be-lieves that the speech fell within the area of per-missiblecampaigningassured by Section 8(c).Shore did not suggest that Respondent would refuseto bargainor that bargaining could not achievemore benefitsfor the employees than the Companywould voluntarily provide without bargaining. In thisimportantregard the speech differed radically fromthat involved inLittle Rock Downtowner, Inc.,143NLRB 887, 890, enfd. in part 341 F.2d 1020 (C.A.8), on which the General Counsel relies. In thatcasethe employer expressly stated that "the union'sonly way of getting anything for the employees orto force the [employer] to do anything was to callthe employees out on a strike." He then proceededto state that, in the event of an economic strike, thecompany could and would replace the strikers. Andhe added thatmanagementcould do more for theemployeesthan the unioncould. The total effect ofthat speech, therefore, was to tell the employeesthatstrikes andpermanent loss of employmentwere inevitableif theunionwon the election. In thepresent case, Shore simply told the employees,as demonstratedby its past conduct, Respondent'smanagementwas a hard bargainer and would notyield tounion bargainingdemands in derogation ofwhat managementviewedas itstotal responsibili-ties.On balance, the Trial Examiner concludes thatthe captive-audience speech delivered by Respon-dent's president the day before the election was notviolative of Section 8(a)(1).b.Theno-solicitation rulePlant ManagerCollettwas in the hospital in theearly part of October,returningto work about aweek after the Union had demanded recognitionand the parties had filed their petitions with theBoard. Upon his return he addressed all the em-ployees in six groups. He gave a short preparedspeech, which read in part:.The law forbids me fromsaying manythings I would like to say, but it does not for-bid you. I feel very strongly that those of youthat are opposedto unions should let it beknown that you do not wanta union standingbetween us. Let it be known tothese unionsupporters you respect your freedom-youhave rights also. You are entitled to youropinionsand you havea right toexpress your-selvesif you wish.... Let me cautionyou-campaigning mustbe done on your own time, before work, duringbreaks, during lunch and after work. Theproduction of theplantmust not be inter-rupted.The word "campaigning" was not defined or ex-plained.However,itscontext indicates that it in-cluded the mere expression of opinions.And Col-lett's testimony made it clear that he so understood 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheword.Before the text of the speech wasproduced, he said that he had instructed the em-ployees that they were not to talk for or against theUnion on working time.12Respondent contends that the restriction appliedonly to "solicitation" and was simply a restatementof a rule long in effect in the Company. Colletttestified that, while he had never advised the em-ployees as a whole about the rule, he had spoken toindividual employees about it and all supervisorshad been informed of it about 2 years earlier. Healso testified that in 1965 one employee had beenforbidden to sell Girl Scout cookies and one em-ployee had been stopped from selling eggs at theplant. On the other hand, he conceded that collec-tions had been permitted on working time forflowers.There was credited testimony that fromSeptember 1966 until May 1967 a check pool wasregularly conducted at least partially on workingtime13 with the knowledge and participation of atleast one supervisor. Employee Perry testified thatin 1966 he ran a world series pool, about 10 per-cent of the collecting being done on working time.In this connection, he testified that SupervisorPaul Williams, in a friendly manner..cautioned me about taking up the world se-ries pool on company time. He said they had arule against it. He said they didn't enforce itbut it was there if they needed it.Respondent adduced no evidence that unioncampaigning or solicitation had caused any disrup-tion of production. However, there was considera-ble uncontradicted testimony that production wasinterrupted or slowed down by supervisors' talkingat length to employees about the Union duringworking time. Respondent correctly states that "themere existence of antisolicitation restrictions doesnot prevent an employer from utilizing his own pro-perty for noncoercive antiunion solicitation." How-ever, as the General Counsel points out, the sub-stantial amount of working time devoted to anti-union campaigning by supervisors and the anti-union literature posted on the company bulletinboards, which was read during working hours, castconsiderable doubt on Respondent's asserted con-cern about interference with production as thereason for the no-solicitation rule. Collett alsoconceded that employees were free to leave theirwork stations to get coffee, etc.On all the evidence, the Examiner concludes thatthe restriction on "campaigning" announced byCollett in October was invalid underState ChemicalCo., supra,166 NLRB 455, where the Board said:Although a rule prohibiting union solicita-tion which is limited to employees' work timeispresumed to be valid, the presumption ofvalidity may be rebutted by a showing that therule was adopted for a discriminatory purpose.In the instant case, we are satisfied that theGeneral Counsel made outa prima faciecaserebutting the presumption of validity by prov-ing the following: (1) the ban was promulgatedat a time of intensive union activity and wasspecifically directed in the first instance at aknown union adherent [14]; (2) the Respon-dent permitted solicitations of other kinds dur-ing working time; and (3) the Respondent washostile to union organizational efforts, asreflected by its conduct hereinabove foundviolativeofSection8(a)(1)and (3).[15]Under these circumstances, it was incumbentupon the Respondent to show that the rule,although limited to union talk and solicitation,was nevertheless required in order to maintainproduction or discipline. This the Respondentdid not do....c.Promises and grantof benefits(1)Gripe sessionsDuring the latter half of October, following hisreturn to work after having been hospitalized, Col-lett conducted three to five meetings at which hesolicited the complaints and "gripes" of employees,assembled in the lunchroom in groups of from 6 to20.Collett testified that he had conducted gripesessions before but provided no specific informa-tion as to dates, subjects, etc. His testimony in thisconnectionwas: "In a year's time there wereprobably several times that we had some gripe ses-sion," with "three, four, five" employees. None ofthe employees who testified concerning the "gripe"sessions could recall ever having attended or heardof such sessions before the present series during theunion election campaign. Collett's testimony thusestablishes at most that employees had preiously re-gistered complaints informally in small groups.There was no evidence of prior "gripe" sessionsinitiated by Respondent.Employee Gene Herrington testified concerninga "gripe" session attended by about 20 employees." The General Counsel requestedthat theTrial Examinerignore anytestimonyconcerningCollett's speech which was contrary to the textthereofThe Trial Examiner, however, does not consider this requestas precluding a finding that the rule in question prohibited talking aboutthe Union on workingtime,since talking is a major form of "campaign-ing," as any political campaign demonstrates"The checkpool was based on viewing the numbers onemployees'paychecks as poker hands Solicitation of participation and the25 cents feehad to be done on working time because the checkswereexamined and thewinner determined at the 10 a in break,whenchecks were distributed" See discussionof the Wilkinson incident,supra,inwhich an employeewas threatened withdisciplinaryaction if he solicited(or possibly if hemerely talked)for theUnion on working time This occurred before Col-lett's announcement of the general restriction" In the present case Respondent's hostility to the Union was openly andfrequently expressed EAGLE-PICHERThe employees there complained about the absenceof a suction fan, the need for a new air filtrationsystem, poor lighting, the poor condition of theparking lot, fumes from the paint crib, and the dan-gerous condition caused by flashbacks from theheliarc welder.Within a day or two the dangerousconditioncreatedby the heliarc welder wasrepaired.The parking lot was eventually gradedand the holes filled in, although it thereafter againfell into bad condition. Some measurements weresoon made with a view to moving the paint crib, butapparently no solution was found. The conditionwas alleviated somewhat by having the operatorwork inside the crib rather than outside as he hadbeen doing. Collett agreed that thelighting systemneeded improvement and the lights were thereafterrepaired.Employee Camp testified concerning a "gripe"sessionwhich Collett had with all the female em-ployees around the end of October or thebeginningof November.16 A complaint was registered aboutthe lights in the inspection department, and theywere then repairedsometimebefore the election.The employees complained about the lack ofcoveralls and about the fit thereof. Within a weekor 10 days some of the coveralls were redyed andsome new ones were provided so that each femaleemployee then had two pairs. The employees spokeof the shortage of chairs in the lunchroom andwithin a week additional chairs were provided.There was some complaint about inadequate heatin the burr department. Collett said a new heaterwould be provided, but none had been provided upto the time of the present hearing.Employee Cunningham testified concerning a"gripe" session he had attended in the lunchroom."He said that Collett "just asked that we wouldvolunteer him certain information that would helpcorrect some of the things that weren't exactly rightin the plant.... And he wanted us to bring outanything that we thought could be improved."Complaint was made of the dearth of hot water.Complaints had been made on this score for sometime previously. Collett explained the problem andsaid "he had the company working on that to seewhat could be done about it." The problem had notbeen corrected as of the time of the hearing.Reference was made to the problems of paint fumesand smoke, which were not being removed by thefans.Collett said the Company was "consideringwhat could be done but it was [the] kind ofproblem that there wasn't much of a solution for atthe time." Poor lighting in the machine shop wasmentioned and within a few weeks better lightingwas installed. The condition of the parking lot was"Camp testified thatCollett "hadon a sport shirt instead of his usualwhite shirthe said he was wearing a sport shirtbecause he wanted us tofeel he was more like us, and we could talk morefreelyto him He said hecould take us up tohis officewith his walnut desk,but he felt these sur-roundings were better "" Cunningham dated this meeting"probably aroundlate SeptemberHe obviously was mistaken as to this date, since all the other witnesses, in-INDUSTRIES, INC.299mentioned and thereafter underbrush and rockswere cleared off it and it was graded.Respondent contends that "Collett did not talkwith these employees in any representative capaci-ty." Respondent apparently contends that Collett'ssolicitation of employee complaints was not viola-tive of the Act because he spoke to the employeesdirectly rather than through any representative forthem. This fact, however, is immaterial, since thevice, if any, in Respondent's conduct was apromise, express or implied, of benefits to be con-ferred without a union.Respondent contends further that the mattersdealt with were simply "routine shop problems,"which it was free to correct without reference tothe union campaign.While the complaints mayhave concerned "routine shop problems," the actof soliciting complaints from the employees as awhole was not routine.American BuildingMaintenance Company,166NLRB 142, cited by Respondent, presented an en-tirely different set of facts and issues. In that case,the employer and the union had had collective-bar-gaining relations for a considerable period of time.The Trial Examiner,sustainedby the Board, foundthat certain statements by the employer were not,as alleged,calculated to encourage employees tobypass the union and deal directly with the em-ployer, but rather were intended only to encourageattempts to adjust problems without the necessityof recourse to the grievance procedure in the col-lective-bargaining agreement.InEngineered Build-ing Products, Inc.,162 NLRB 649, also cited byRespondent,the employer's solicitation of em-ployee complaints was found not to have been ac-companied by any unfair labor practices. In sustain-ing the Trial Examiner's decision, the Board specifi-cally said (fn. 1) that "A different question wouldbe presented had the General Counsel proved apattern of unfair labor practices." Respondent alsorelies on statementsin the decision of Trial Ex-aminerBoyls, approved by the Board, inBryantChucking Grinder Company,160 NLRB 1526, enfd.389 F.2d 565 (C.A. 2), to the effect that thestrengtheningof an established policy of solicitingemployees' complaints during a union campaignwould not in itself be violative of Section8(a)( 1).18In the instantcase,asheretofore found, theevidence does not establish the prior existence ofany such company practice or policy.In the light of Respondent's clear hostility for theUnion, and its commission of other unfair laborpractices, the Trial Examiner finds that Collett'sconduct of "gripe"sessionsamounted to impliedpromises of benefits and thus constituted inter-cludingCollett,placed the sessions afterCollett recovered fromhis illnessaround the middleof October18 Itmay be noted that in a more recent decision Trial Examiner Boylsfound that an employer had violated Section 8(a)(I) by,inter alga,"con-ducting the meeting with groups of employees to have them air theirgrievances" FairchildCamera&InstrumentCorp,adopted by theBoard in169 NLRB 90 300DECISIONSOF NATIONALLABOR RELATIONS BOARDference withthe employees'organizational rightswithin Section 8(a)(1).Northwest Engineering Co.,148NLRB 1136, 1140, enfd. 376 F.2d 770(C.A.D.C.), cert. denied 389 U.S. 932, 88 S. Ct.297;Cresent Art Linen Co.,158 NLRB 447, enfd.387 F.2d 751 (C.A. 2).(2) UpgradingsIn July 1966, the month the union organizingcampaign began,Respondent upgraded 15 em-ployees. In the next 4 months, until the election,therewere 17 additional upgradings.UnderRespondent's established procedure, such up-gardings would result in wage increases at the endof 60 days if the employees performed satisfactorilyat the higher graded jobs.19 The evidence shows thenumber of upgradings in the unit during the previ-ous 13 months had been: June 1965, 3; July, 1; Au-gust,3;September, 3; October, 0; November, 1;December, 8; January 1966, 2; February, 1; March,0;April, 0; May, 10; June, 0.In summarizing thefigures,the General Counsel observes that "therewere asmanyupgradings(32) from July 1966 toNovember, 1966 inclusive, the months of theUnion's campaign,as there were for the entire 13-month period of June, 1965 to June, 1966, inclu-sive."Inexplanation,Respondent refers to aGovernment subcontract it received in December1965 as something of a test for the potential awardof a very large contract. Because of this, Respon-dentcommenced hiring new employees inDecember 1965. Early February 1966 it wasawarded the large contract. Its employment rosefrom 57-1/220 in December 1965 to a high of 89-1/2 in August and September 1966, with the July1966 figure being 87-1/2. Collett testified that theCompany had difficulty hiring employees with theskills needed for performing the new contract. Itwas therefore necessary to hire essentially unskilledworkers and train them as rapidly as possible. Col-lett explained the apparently high number of up-gradings from production machinist 4 to 3 in Julyas follows:The employees whom we had hiredin Janua-ry and February had reached the point wherewe felt that they were qualified to move intothe production machine operator 3 classifica-tion,and in July of '66 we putseveral of thesepeople whom we had hired in trial periods forthat classification.Initsbrief,Respondent points out that in" Except for promotions from pay gradeIto pay grade 2,which meantimmediate increasesSO The "1/2" represents a part-time employee" The upgradingsin Julywere announcedon July 13, several days be-fore the Union first distributed handbills at the plant gateCollett testifiedthat he did not know of the union campaign at Respondent'sCouples plantin Joplin prior to that time and did not know of any probable organi-zational activity at the precision products plant until the first unionhandbilling.However, on June 30 Union Organizer Weber and anotherorganizer had been stopped by a company security guard when theyDecember 1965 it had 5 production machinists ingrade 4 and 12 in higher grades, whereas in January1966, as a result of new hiring,it had 10 productionmachinists in grade4 and 10in higher grades. Withthe promotions in July, the ratio between grade 4machinists and higher classified machinists was 8 to18, or about the same ratio as in December 1965before the new hiring began. The Trial Examineralso notes that there were 10 upgradings in the unitinMay, which was some months after the new hir-ing began but before the union organizing cam-paign commenced.An unprecedented or abnormal number ofpromotions or upgradings during a union organizingcampaign normally suggests that the employer isbestowing benefits for the purpose of dissuading theemployees from supporting the union.ExchangeParts Co. v. N.L.R.B.,375 U.S. 405. However, thegrant of promotions and pay raises during an or-ganizingcampaign is nota per seviolation of theAct. In the present case, the Trial Examiner be-lieves that Respondent has credibly explained theupgradings on the basis of economic facts. Ac-cordingly, it will be recommended that the com-plaint be dismissed insofar as it alleges upgradingsduring theperiod July through November 1966.212.Postelectiona.ThreatEmployee Gnadt testified that about a week afterthe election he discussed the possibility of hissecuring a wage increase with Lawrence Richard-son, supervisor of the sheet-metal department. Inthecourseof the conversation Gnadt askedwhether the role he had played in the electionwould adversely affect his opportunities for ad-vancement.The crux ofhis testimony was:Iasked him the possibility of getting a raiseand he told me no, there was no classificationopen at that time for moving into a specializedjob. I asked him if the part I played as unionobserver in the election would hurt me as faras getting raises or advancement out there atthe plant, and he told me, yes, it would a little.He said, "Ron [Collett] would have to buildhis confidence up in youagain."On cross-examination, Gnadt testified that he andRichardson had been close friends for many years;Gnadt had started the conversation with Richard-son as a personal friend;and Richardson had saidwere copying down automobile registration numbers on Respondent'sparking lot.Theytold the guardthat theywere union organizers,althoughtheydid not identify their union.Thereis one personneldirector for theentire electronics division,of which precision products is a department,as in the Couples plant.On all the evidence the Trial Examiner finds that Respondent was awareof the Union's organizing activity before July 13 It is also noted thatRespondent does not assert lack of such knowledge of the union campaignas anypart ofits defense. EAGLE-PICHER INDUSTRIES, INC.301that he personally hated to see Gndat for the Unionbecause it showed that Gnadt did not have con-fidence in Richardson. Gnadt then told Richardsonthat Mrs. Gnadt was "disgusted with [him]becauseshe was afraid it would cost [his] job by workingwith the union." Gnadt also told Richardson that hewas through with the Union because,with the elec-tion having been lost,he "felt there was no need togo on with it."Richardson's version of the conversation was:[Gnadt] said he wasn't asking for no raise, buthe would like to know how he stood with thecompany now after the election was over. Hewanted to know if it would hurt him in gettingraises and advancements.I told him no, it didnot. I did hate to see him for the union like hewas, because it made me feel like he didn'thave enough confidence in me to get himraises and advances.He replied that he didn'tknow why he was for the union, and he said hiswife has been mad at him.Richardson further testifiedthat he did not "re-member[Collett's] name beingmentioned, just thecompany was all." On further questioning byRespondent's counsel,however,he said,more posi-tively, that Collett's "name was not mentioned."On all the evidence,including the demeanor ofthe witnesses,the Trial Examiner credits Gnadt'stestimony concerning the conversation. In anyevent, whether Collett's name was mentioned ornot, Richardson, a supervisor, indicated a disposi-tion on the part of the Company to penalize em-ployees for union activities. Richardson's remarkwould of necessity tend to dissuade Gnadt fromresuming active support of the Union in the eventof a second election or in any future organizationalcampaign.The Trial Examiner accordingly finds itwas violative of Section 8(a)(1), as alleged.b.Benefits conferred in April 1967On April 14, 1967, Respondent announced thefollowingbenefits to be effective at precisionproducts on April 16:(1)Four hours' call-in and reporting pay.Respondent maintains that this announcement con-stituted no actual change in benefits paid, sincecall-in pay had been posted in 1965 and reportingpay had actuallybeen givensince 1964, although ithad never been officially posted as a benefit.(2) The Friday after Thanksgiving was an-nounced as a paid holiday. In the preceding 2 yearsthat day had been an unpaid day off.(3)Vacations were increased from 72 to 80hours commencing with an employee's fifth year ofservice.(4) The Company increased its share of hospitaland medical insurance costsfrom 50 percent to 60percent.(5) Three days'funeral leavewas provided.(6) Jury pay was granted.(7) Lifeinsuranceprovided by the Companywas increasedfrom $2,000 to $3,000.(8) The factor for computing retirement pay wasincreased from $2 to $2.25.(9)A 10-cent-per-hour across-the-board wageincrease in pay grades 2 through 8 and increasesranging from 16 cents to 36 cents per hour in paygrade 1 were granted. Respondent explains the in-creases in grade 1 as follows: Through 1965, em-ployees hired in grade 1 received automatic in-creases at the end of 6 months, 12 months, and 24months.The maximum rate in grade 1, which wasreached in 24 months, was 10 cents per hour lessthan the beginning rate in grade 2. In 1966 Respon-dent instituted the first step of a three-step plan toshorten to 2 months the period required to reachthe maximum for grade 1. Thus, under the 1966schedule, grade 1 employees were to receive in-creases at the end of 2, 3, 6, 9, and 12 months. In1967 the pattern changed to provide automatic in-creases at the endof 2, 3, and 4months, and it isscheduled to change in 1968 to provide for onlyone increase at the end of 2 months. Additionally,in 1967 the maximum rate in grade 1 was increasedto the same level as the beginning rate in grade 2.In explanation of this change, Respondent refers toitspolicy of promoting employees on a 60-dayprobationary basis.All pay grades other than 1have apparently always had only one rate, subjectonly to the employee's servinga 60-day trial periodat the rate for the next lower grade. Explaining theincrease of the top of grade I to equal the enteringrate in pay grade 2, Collett said:You will note in 1964, `65, and `66, that thetop rate of Pay Grade 1 was lower than thebottom or the starting rate of Pay Grade 2. Sowhen we would move an employee from PayGrade I to Pay Grade 2, he got an immediateincrease. If for some reason, though, this em-ployee did not make the trial period of PayGrade 2, he would have to take a cut in payand go back to his Pay Grade 1. We did notlike this, so we took steps to eliminate this sothat the top of Pay Grade I is the same as thebeginning of Pay Grade 2, and that is what weare working for.Respondent also maintains that the relatively largeincreases in the rates of pay grade I were in-fluenced by increases in the Federal minimumwage. Although Respondent's entering wage rate inpay grade 1 was the same as the Federal minimumin 1964 and 1965, in 1966 Respondent'sminimumwas raised to $1.35, 10 cents more than the legalminimum. The 1967 increase brought Respondent'sminimum to $1.51, or I l cents more than the legalminimum effective February 1, 1967. On all theevidence, the Examiner finds that the general wageincreases granted in April 1967 were not in them-selves sufficiently abnormal or unusual to warrant afinding that they were granted for the purpose ofinducing employees not to support the Union.In its. brief Respondent argues that at about thesame time it granted the increased benefits at preci-sion products it was "likewise implementing com-parable changes" in three other unorganized plants 302DECISIONSOF NATIONALLABOR RELATIONS BOARDin its electronics division. However, the evidencefails to show that any of these plants receivedbenefits approaching the total package granted atprecision products. Respondent's evidence showsonly that on February 22, 1967, its Quapaw,Oklahoma, plant received a 10-cent-per-hour in-crease; the Maimi, Oklahoma, research laboratoriesreceived a 10-cent-per-hour increase,an increasefrom, $1.75 to $2 in the base for computing retire-ment pay, and the vacation schedule granted atprecision products; and in December 1966 theSeneca, Missouri, plant received a 10-cent-per-hourincrease.The nine-item package granted at precisionproducts in April 1967 was considerably more thanhad ever been granted at that plant at any one timein the past and very substantially better than wasgranted at about the same time at any other non-union plant in Respondent's electronics division. Theprecision products benefits were substantially thesame as those tentatively agreed upon by the Unionand Respondent in March for the contract at theRed Lead plant. That the similarity between theprecision products benefits and the red lead con-tractwas not accidental is attested by otherevidence. For example, employee Gnadt testifiedthat in February or March 1967 Foreman EllisLewis had told a group of employees "that thecompany had a package deal that was sealed and itwas an awful good deal. He said, `In fact, it is abetter deal than what the union is offering."' Thiswas apparently while the red lead negotiations werein progress and near an agreement.Lewis in largepart corroborated Gnadt's testimony, stating thatthe foremen had been informed that, as was custo-mary, there would be a pay raise in the spring of1967.He further testified that, in answer to aquestionby Gnadt, Lewis had said that he did notknow what the proposed package was, but "Therewas indication that it was a good one." EmployeePhelan testified that about a month before the elec-tion Superintendent Richardson had said "that if aunion negotiatedmaybe a nickelraise,why, thenthe other Eagle-Picher plants that weren't unionwould get a dime." According to Phelan, Richard-son further said that "Precision Products would liketo take a wait and see attitude and see what theunion did" at the red lead plant, where the electionhad already been held. Richardson did not denyPhelan's testimony and the Trial Examiner creditsit.The similarity of the terms to those in the redlead contract indicates that the benefits weredesigned to persuade the employees that they couldsecure the advantages of a union contract withoutthe burdens of union membership. As such, thegranting of those benefits while the Union's objec-tions to the election were pending, with theresultant possibility of a second election, was viola-tive of the Act.Casey Manufacturing Company,167NLRB 89;Northwest Engineering Co., supra,148 NLRB at 1145;Admiral Semmes Hotel, supra,154 NLRB at 342.C. Alleged Violation of Section 8(a)(3)The complaintallegesthat on or about February6, 1967, John R. Perry was removed from his posi-tion as crew chief, with a reduction in pay of 10cents per hour, because of his union activities.So far as appears, Perry's activities on behalf ofthe Union consisted of passing out handbills at theplanton electionday,November 23, and atRespondent's Couples plant the day before. It is afair inference that he was not generally a strongunion activist,since his card was not executed untilOctober 21, 1966.Additionally,aspreviouslydiscussed,during the union campaign he hadbecome irate when it was rumored that he had toldthe members of his crew not to wear "Vote No"hats.While his outrage at that time would notnecessarily mean that he was unsympathetic to theUnion, it would tend to indicate an effort on hispart not to be identified as a union supporter.Finally, the fact, as related by Perry, that Collettasked him to talk against the Union would cor-roborate this inference,since it is most unlikely thatCollett, who appeared well versed in these matters,would encourage a known union supporter to in-fluence the men in his crew.Respondent explains the Perry "demotion" asfollows: Perry and Ellis Lewis had for some timebeen crew chiefs under Bob Peck, foreman of sheetmetal fabrication department. Lewis was in chargeof exotic metals and extremely knowledgeable inthat field. The Company had relatively little workwith exotic metals, so Lewis' crew also handledsmall-orderwork in nonexotic metals. Early inDecember 1966 Respondent received a preliminaryorder on a Government subcontract, performanceof which involved exotic metals. At this point Lewiswas made a foreman and no longer reported toPeck.With the increase in exotic metals work,Lewis could no longer adequately handle thesmall-order work in nonexotic metals. On the otherhand, with the exotic metals crew removed from hisjurisdiction, Peck found some slack in his work.Respondent performed satisfactorily on its initialtest contract and was granted the entire large con-tract on February 3, 1967. The small-order workwas thereupon assigned to Perry, and Peck un-dertook direct supervision of the employees whohad been working under Perry. Since Perry had noemployees working under him on the small-orderwork, he was no longer paid the 10-cent differentialafforded crew chiefs.Collett testified that the position of crew chief istemporary and so understood by all employees. Inthe cross-examination of Perry it was shown thatPerry himself had been a crew chief from May 9through November 30, 1965, but had then revertedto his basic classification, where he remained untilthe latter part of June 1966 when he was againmade a crew chief.Perry testified that early in December he wascalled into Collett's office, where Collett, Super-visor Richardson, and Foreman Peck criticized the EAGLE-PICHERconduct of Perry and his crew.According to Perry,Collett said that if Perry "couldn't bring productionup and get morale back up..they would getsomebody in there that could."Perry replied that"maybe the reason the men's morale was down wasbecause[his] was down."But Perry and Collett ap-parently both said they thought the union electionhad nothing to do with the situation.Perry was toldnot to tell any of the other employees about the in-cident.The General Counsel has not explained howthe incident in December,as related by Perry,would tend to show antiunion motivation on thepart of Respondent in demoting Perry in February.Respondent does not contend that Perry's demo-tion on February 6 was in any manner based onpoor performance.Collett testified that,although Lewis'difficulty incontinuingwith the small-order work began inDecember,with the initial test contract, the ju-risdictional change was not made until February,after the large contract was received,because thematter was not called to his attention until thattime.The General Counsel also argues that thedelay from December to February in making thechange lends support to the inference that Respon-dent'sexplanation is pretextual.The Trial Ex-aminer,however, is unable to follow this argument.Since the election had been held on November 23,itwould seem that,if Respondent were bent on dis-criminating against Perry for his role in the elec-tion, it would have seized on its criticism of his per-formance,which incident generally coincided withthe award of the initial contract and the promotionof Lewis to foreman status.Additionally,the General Counsel observes thatLewis was known to be antiunion. However, noclaim is made that Lewis'promotion to foremanstatus was discriminatory against Perry.Indeed, inhis brief the General Counsel states that he "doesnot question the fact that Respondent was awardeda new contract,and that Lewis probably did needto be promoted to foreman in order to carry out hisadditionalduties."With this fact conceded,Respondent's explanation for the change in Perry'sstatus appears entirely reasonable and credible.On all the evidence,including observation of thedemeanor of the witnesses,the Trial Examiner findsthat the General Counsel has failed to establish thatPerry's demotion from the status of crew chief onFebruary 6, 1967,was discriminatorily influencedor motivated.D. Alleged Violationof Section 8(a)(5)On October 6, the Union sent to Respondent itsdemand for recognition.Itassertedthat itrepresented a majority of the production and main-INDUSTRIES,. INC.303tenance employees and offered to establish thatmajority by a cardcheck by a disinterested thirdparty.On October 7, Eagle-Picher's director of in=dustrial relations replied as follows:We have received your claim to represent amajority of our employees. for purposes of col-lective bargaining at our Precision ProductsPlant, Joplin,Missouri. Your letter was dated10-6-66.We do not believe that your organization, orany labor organization, represents an un-coerced majority of the employees in any unitappropriate for collective bargaining in ourPrecision Products Plant, Joplin, Missouri.We believe that the available procedures underthe law should be utilized to. determine anyquestion of representation and, therefore, weare filing a petition for an election with the Na-tional Labor Relations Board.The Union filed a representation petition on Oc-tober 7 and Respondent filed one on October 10.On October 19, in response to a request by theBoard's Regionaloffice, Respondent provided a listof thenames andjob classifications of its em-ployees.On November 3 agreement was reachedfor a consent election to be held on November 23.To this point, certainly, there is no basis for anyinference that Respondent did not have a good-faith doubt as to the Union's claimed majority. Infact, it would have been virtually impossible forRespondent to know that the Union had cardssigned by a majority of the unit employees.. As ofThursday, October b, the Union had only 46 cards,1of which had been received on that day and 6others within the preceding 3 days. Even if, as ismost likely, Respondent was keeping as fully in-formed of the course of thecampaignas it could, itismost improbable that it could have known on Oc-tober 6 or 7 that the Union had cards signed by amajority. The campaign had been in process almost3 months and there was no evidence of any ground-swell of union support which would have beenevident to observant management.The Union's petition set forth thesizeof the unitas 88.At that time, as stated, the Union had 46signed cards, but 2 of those cards could not becounted becausethe signerswere then in militaryservice.Therewas evidence that the unionrepresentatives had some question as to the actualcomposition of the unit.22 Thus even the Unioncould hardly be confident that it had a majority.Under these circumstances, even if Respondent hadhad no question about the authenticity or validityof specific cards, a cardcheck by a disinterestedthird party would probably not have conclusivelydetermined the majority question. Respondent's" Respondent's petition for an election set the size of the unit as 85. Thetally of votes of the November 23 election states the unit size as 89, with 86people voting, I of them under challenge. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDfailure to accept the Union'sofferof such acardcheck clearly would not indicate any absenceof good faith.Cf.StrydelInc.,156 NLRB 1185,1187;HerculesPacking Corp.,163 NLRB264, af-firmed,sub non.TextileWorkers v. N.L.R.B.,386F.2d 790 (C.A. 2).Respondent's prompt reply to the demand,specificallyquestioning theUnion'smajority,together with its expeditious filing of a representa-tion petition and cooperation in arranging for aconsent election, supports and strengthens the legalpresumption of good faith.The General Counselseeks to meet his burden of proving the absence ofgood faith by showing a pattern of unfair laborpracticesdesigned to undermine the Union'smajority status.Respondent was openly hostile to the Union andwaged a vigorous campaign against it. No claim ismade that the bulk of Respondent's campaign ex-ceeded the permissible bounds of campaign activityassured by Section 8(c). In some instances Respon-dent was overzealous,stepping over the boundary.For those aberrations,a remedial order is necessaryand will be recommended.However in theTrial Ex-aminer'sopinionRespondent'smisconduct was"not of such a serious nature as to warrant a findingthat Respondent completely rejected the collective-bargaining principle or that it refused to bargain soas to gain time to undermine the Union."UnionCarbide Corporation,166 NLRB 441.Respondent'sunfair labor practices were not "truly inconsistentwith a good-faith doubt that the union repre-sent[ed] a majority of the employees."Ham-mond & Irving, Inc.,154 NLRB1071, 1073.Further support for holding that the GeneralCounsel hasfailedtoestablishRespondent'sbad faith is found in its relationship to the Union'sconcurrent organizing campaigns in Respondent'sred lead,Couples,23and Galena plants.As withprecision products, Respondent strongly opposedand campaigned against theUnion.However,there is no evidencethatRespondent failedto bargain in good faith after theUnion wascertified at the red lead andGalenaplants.TheUnion won the red lead election on October 13,1966, and a collective-bargaining agreement wasexecuted on May26, 1967.24At the time of thehearing,contract negotiations were in progress atthe Galena plant.Additionally,Respondent has col-lective-bargaining agreements at some of its otherplants.23In connectionwith the Couplescampaign,Trial Examiner Funkefound that Respondent discriminatorilyenforceda no-solicitation rule inviolation of Section 8(a)(3) and (1). Other allegations of unfair labor prac-tices were ordered dismissed.A Boardorder thereafteradopted the TrialExaminer's Decision on consent of the parties.Eagle-Picker Co.-CouplesDivision,Case 17-CA-2987 (Board order issuedMay 3, 1967). At thetime of the hearing in the present case,Respondent's objections to the con-duct of theCoupleselection were pending.s'Tentative agreement was reachedinMarch 1967,but the'union mem-bership rejected the original agreementbecause of the provisions concern-ing a modified unionshop and premium pay for holidays not worked. TheAn employer's good or bad faith cannot be deter-mined by mathematical formula. In the last analy-sis, it mustbe decided as a matter of judgment froman overall view of its entire pattern of conduct.Having heardand observed the witnesses, andhavingcarefully studied the entire record, the TrialExaminer has no hesitationinconcluding that,while Respondent undisguisedly opposed the Unionand soughtitsdefeat, its course of conduct duringthe campaign does not bespeak bad faith in reject-ing the Union's demand for recognition on October7.The present case seems clearly to fall within theclass ofcasesrepresented by,e.g., Aaron Bros. Co.,158 NLRB 1077;Hammond & Irving, Inc.,154NLRB 1071;Union Carbide Corporation, supra,166NLRB 441;Eldo-Craft Boat Co., Inc.,166 NLRB280;20thCentury Glove Company, Inc.,165NLRB 781;Shelby Williams of Tennessee, Inc.,165 NLRB 737.25Accordingly, the Trial Examiner will recommendthat the complaint be dismissed insofaras it allegesa refusal to bargain inviolation of Section 8(a)(5).Ill.OBJECTIONS TO THE ELECTIONThe Union filed five objections to the conduct ofthe election.26No evidence was produced in support of Objec-tion 5,alleging assistance to an employees' commit-tee in forming an organization to defeat the Union.Accordingly,it isrecommended that that objectionbe dismissed.Objection 1 alleges threats of reprisals and inter-rogation of individual employees. Since the TrialExaminer has hitherto recommended dismissal ofsimilar allegations in the complaint,she also recom-mends dismissal of Objection I to the election.Objection 2 alleges "Promises of benefits andbenefits to destroy the Union's majority." Havingfound that the "gripe" sessions conducted byRespondent during the election campaign con-stituted unlawful promises of benefits in violation ofSection 8(a)(1), it is recommended that Objection2 be sustained.Objection 3 alleges improper captive-audiencespeeches. In its memorandumthe Unionspecifiesspeeches by Collett "during the period from Oc-tober 10, 1966, up to and including the date of theelection." However, there is no evidence of anyspeeches by Collett within the 24 hours precedingthe election.Trial Examiner rejects the GeneralCounsel's apparentcontention that theunion membership's initial rejection somehow showsbad faithon Respon-dent's part." In view of the finding that the General Counsel hasfailedto establishthat Respondent did not have a good-faith doubt of theUnion's majority, itis unnecessary to determine whether the Union representeda majority ofthe unit employees at a critical time.Union Carbide Corporation,supra, 166NLRB441, fn.2;Monroe Manufacturing Company,162 NLRB 20, fn. 2.The Trial Examiner thus makes no findings and expresses no opinion onthis matter.ze Plus a sixthconclusory objection. EAGLE-PICHER INDUSTRIES, INC.305The Union's memorandum singles out as particu-larlyobjectionable the following statement con-tained in thespeech Collett delivered to groups ofemployees in October: ". . . but don't think for oneminuteIwould allow you to be sold out to someUnion." The Union contends this is improperbecause it implies "that a Union is,per sebad."Collett did make it quite clear that he believesunions as such are not good.'But theAct does notprohibitan employer's expressing his personalopinion against unions.The context of Collett'sstatement was:If you will remember, those of you that werehere two years ago when a drive was made bythe IAM tounionizethe employees of thisplant,there was no guessing as to where Istood.As you all know, the URW is now tryingtheir hand at unionizing this and other Eagle-Picher plants. I have been away for medicalreasons and have not been able to talk withyou, but don't think for one minute I wouldallow you to be sold out to some union. I wantyou to have the truth.Collett then proceeded to say he thought themajority of the employees did not want a union andurged them to speak out. The Trial Examiner findsthat Collett's speech did not interfere with the em-ployees' freedom ofchoice andwas fully protectedby Section 8(c) of the Act.In further support of Objection 3, the Union citesthe testimony of employee Lucille Camp that onthe day of the election Supervisor Mel Bridgesjoined her and two other employees at their work.He worked along with them for 45 minutes to anhour, during which time he engaged in antiunionpropaganda.211In the Trial Examiner's opinion, the conversationdescribed by Camp does not qualify as a captive-audience speech. So far as appears, the three em-ployees involved were free to talk to Bridges, therebeing no evidence that he engaged in a longmonologue. It cannot be said that a conversation ofthe kind here involved "tends to create a masspsychologywhichoverridesargumentsmadethrough other campaign media."Peerless PlywoodCo., 107 NLRB 427, 429.Accordingly, the Trial Examiner will recommendthat Objection 3 be dismissed.29Objection4 alleges:Distribution and posting on Company bul-letin boards false and misleading informationat a time and in a manner which did not allowthe Union to deny and disprove.In support of this objection, the Union in-troduced a "Truth-o-Gram"30 posted on Respon-dent's bulletin boards the day of the election. TheTruth-o-Gram was a Xerox copy of a union hand-billwhich had been distributed the day before, towhich Collett had added comments in ink. Theunion handbill was a series of questions and an-swers, including the following:0. After we are organized, can the Interna-tional Union call a strike?A. No! Only you and your fellow workerscan call a strike, and that being only after two-thirds of you voting-vote by secret ballot tostrike.Beside that, in very large and prominent print, Col-letthad written "INTERNATIONAL URW HAS ASCHEME FOR GETTING AROUND THIS-ASK YOURSUPERVISOR." Collett testified that this commentreferred to the fact that the International's constitu-tion provided that a strike vote could be taken at ameeting attended by as few as one-fourth of the Lo-cal'smembership and therefore a strike could bevoted by one-sixth of the membership. In testifying,he also referred to other provisions in the consti-tution that he maintained gave the Internationalconsiderable power of control over the locals,but he conceded that they were not relevant tothe "scheme" mentioned in his written comment.He had provided copies of the constitution toall supervisory personnel and had instructed themconcerning the provisions involved.Also included in the union handbill was the fol-lowing question and answer:Q.Why doesn't Eagle-Picher want us tohave the Union represent us?A. Because they know that a Union contractwill provide a better standard of living for theemployees thus costing more money. Theywant to be able to have the final word-butwith the Union you will have a voice in all mat-ters pertainingto your employment.Collett's large andprominent comment directed tothisitem was:FT SMITH URW CONTRACT RAN UNTIL 3-66BUT PLANT CLOSED 11-65. IT TAKES JOBS, NOTPROMISES.The evidence showed that the closure of the Ft.Smith plant was occasioned solely by lack of busi-ness,with the Union and the costs of labor ap-parently playing no part.In the Trial Examiner's opinion, Collett's com-mentswere knowinglymisleading.A provision in aconstitution that locals may vote to strike by a two-thirds vote of a quorum, consisting of one-fourth of21He disclosed that he and his brother do not get alongverywell becausehis brother is in favor of unions2" The Union's memorandum states that this conversation was held "dur-ing the period when the pools were open for voting" The record providesno basis for this statement.The polls apparently wereopen from 2 45 to4.15 p.m.but Camp did not specify what timeof daythe conversation inquestion took place." It has previously been held that President Shore's preelection captive-audience speech was noncoercive It did not interfere with the employees'free choice in the election20During the campaign, Respondent established special bulletin boardsfor "Truth-o-Grams," which Respondent said were informational materialsabout the Union Only one Truth-o-Gram was introduced into evidence 306DECISIONSOF NATIONALLABOR RELATIONS BOARDthe local'smembership,is not a"scheme for gettingaround"the provision that,as stated in the unionhandbill,only the employees themselves could calla strike"and that being only after two-thirds of youvoting-vote by secret ballot to strike."SeeNorthElectric Company,165 NLRB 942, fn. 6:As we stated in a similar situation,... it is a well-established principle in theconduct of a democratic election, where,as here, adequate opportunity to vote isprovided to all those . . . eligible to vote,the decision of the majority actually votingis bindingon all.The East Ohio Gas Com-pany,140 NLRB 1269, 1270.In clearly suggesting that the International couldcall a strike without a vote of the local'smember-ship,Respondent was guilty of misrepresentation.While Respondent was not,of course,required toeducate the employees as to the Union'smethod offunctioning,itcertainly was not at liberty to pro-vide misinformation on that score,at least where,as here, there was no opportunity for the Union toreply.The gratuitous comment about the Ft. Smithplantclosureappearstobeaconsciousmisrepresentation as to a matter peculiarly withinRespondent's knowledge. On reading the comment,in context,one could hardly fail to conclude thatthe union contract had been the cause of the clo-sure of the Ft. Smith plant.Coming on the day of the election, with no op-portunityfor the Union to reply, the Truth-o-Gramin question was clearly calculated to implant un-justified fear of the Union in the employees' mindsand thus interfered with their free choice ofrepresentatives.Wm. J. Burns, International Detec-tive Agency,148 NLRB 1267, reversed in part, 346F.2d 897 (C.A. 8). Cf.Sunbeam Electronics,167NLRB 1072.While the Truth-o-Gram was not alleged as anunfair labor practice, and may have fallen short ofconstituting an unfair labor practice,the Trial Ex-aminer finds that it sullied the laboratory conditionsnecessary for a fair election.Thus, it is recom-mended thatUnion Objection 4 to the conduct ofthe election be sustained.Accordingly,while the Examiner has found thatRespondent'smisconduct was not sufficient to war-rant a findingof a bad-faith refusal to bargain, it"was sufficient to constitute interference with em-ployees'freedom of choice in the election."UnionCarbide Corporation, supra,166 NLRB 441. TheTrial Examiner will therefore recommend that theelection be set aside and a second election directed.CONCLUSIONS OF LAW1.The Unionisa labor organization within themeaning ofSection 2(5) of the Act.2.Respondentis engaged in a business affectingcommercewithin themeaningof Section 2(6) and(7) of the Act.3.Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Actby promising benefits during an election campaign;discriminatorily promulgating a no-solicitation rule;soliciting an employee to engage in antiunion ac-tivity;and granting benefits while objections to theconduct of an election were pending.4.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.5.Otherallegationsof the complaint thatRespondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) have notbeen sustained.6.The allegation of the complaint that Respon-dent discriminatorily demoted John R. Perry hasnot been sustained.7.The allegation of the complaint that Respon-dent invalidly refused to recognize and bargain withthe Union has not been sustained.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, the Trial Examinerwill recommend that it be ordered to cease and de-sist therefrom and take certain affirmative action toeffectuate the policies of the Act.Having found that Respondent engaged in con-duct which interfered with the conduct of the elec-tionon November 23, 1966, the Trial Examinerwill recommend that the results of that election beset aside and a second election directed.RECOMMENDED ORDERUpon the entire record in the case and pursuantto Section 10(c) of the Act, and in order to effectu-ate the policies of the Act, the TrialExaminerhereby recommendsthat Eagle-Picher Industries,Inc.,ElectronicsDivision, PrecisionProducts De-partment, its officers,agents, successors,and as-signs,be ordered to:1.Cease and desist from:(a) Soliciting,requesting,or encouraging in-dividual employeesto engage in antiunionactivi-ties;(b) Soliciting or requesting employeesto registercomplaintsin a mannercalculated to hinder the ef-fortsof Local Union No. 812, United Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO, or any other labor organization, tobecome the employees' representative;(c) Promulgatingandenforcinganyruleprohibiting union solicitation or campaigning onworking time, while permitting other types of so-licitationand personal conversation on workingtime,where the purpose thereof is to interfere withunion organization;(d)Grantingincreasedemployee benefits in amanner calculatedto hinder efforts of the aforesaid EAGLE-PICHER INDUSTRIES,INC.307Union or any other labor organization to becomethe employees' representative;(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of theAct;2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its precision products plant in Joplin,Missouri,copies of the attached notice marked"Appendix."" Copies of said notice, on forms pro-vided by the Regional Director for Region 17, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by Respondentfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 17,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.32IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges that Respondentcommitted violations of Section 8(a)(3) and8(a)(5) and violations of Section 8(a)(1) otherthan those specifically found hereinabove.IT IS FURTHER RECOMMENDED that the electionheld among Respondent's employees on November23, 1966, be set aside and that Cases 17-RC-5217and 17-RM-341 be remanded to the RegionalDirector for Region 17 for the purpose of conduct-ing a new election at such time as he deems thatcircumstances permit the free choice of a bargain-ing representative.Si In theevent that this recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words"the recommended Order of a Trial Examiner" in the notice In thefurther event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decision and Order "'Z In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXLinoleum and PlasticWorkers of America,AFL-CIO, or any other labor organization;WE WILL NOT promise, expressly or im-pliedly, or grant to our employees any wage in-creases or other improvements in terms or con-ditions of employment for the purpose of in-fluencing them not to support the above-named Union or any other labor organization;WE WILL NOT promulgate or enforce anyrule against union solicitation or campaigningon working time while permitting other typesof solicitation and talking on working time,where the purpose of such rule is to interferewith union organization;WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form labor organizations, to joinor assist the above-named Union, or any otherlabororganization, to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities for the pur-pose of collective bargaining or mutual aid orprotection, or to refrain from any of all suchactivities, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment as authorized by Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.All our employees are free to become, remain orrefrain from becoming or remaining, members ofthe above-named Union or any other labor or-ganization except to the extent that this right maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.DatedByEAGLE-PICHERINDUSTRIES, INC.,ELECTRONICS DIVISION,PRECISION PRODUCTSDEPARTMENT(Employer)(Representative) (Title)NOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminer ofthe National LaborRelations Boardand in orderto effectuate the policies of the Na-tionalLaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT solicit, request, or encourageany of our individual employees to talk againstLocal Union No. 812, United Rubber, Cork,This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 610 Federal Building, 601 E. 12th Street,Kansas City, Missouri 64106, Telephone 374-5282.353-177 0 - 72 - 21